EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) made and entered into on this 8th   day
of April 2010 (the "Effective Date"), by and between Vystar Corporation, a
Georgia corporation (the "Company"), and Jack Callicutt, a resident of the State
of Georgia ("Employee").


In consideration of the employment by the Company and of the compensation and
other remuneration paid, and to be paid, by the Company and received by Employee
for such employment, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged by Employee, it is agreed by and
between the parties hereto as follows:


1.
Definitions.  For purposes of this Agreement, the following terms shall have the
meanings specified below:




 
"Business" – the research, development, manufacturing, marketing, sales,
distribution and offering of products and services related to low-protein
natural rubber latex raw materials and products offered by the Company as of the
Effective Date and as may be offered by Company during the term of this
Agreement.
     
“Competitor” – means any Person (as defined herein) offering products or
services in competition with Company or any of its subsidiaries, specifically
any Person offering or involved in the research, development, manufacturing,
marketing, selling and/or distribution of any low-protein natural rubber latex
raw material or product.
     
"Confidential Information" - information relating to the operations, customers,
or finances of the Company, or the Business, that derives value from not being
generally known to other Persons, including, but not limited to, technical or
nontechnical data, formulas, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, and lists of or identifying
information about actual or potential customers or suppliers, including all
customer lists, whether or not reduced to writing, certain patented and
unpatented information relating to the research and development, manufacture or
serving of the Company's products, information concerning proposed new products,
market feasibility studies and proposed or existing marketing techniques or
plans, and all information defined as a “Trade Secret” pursuant to the Georgia
Trade Secrets Act or otherwise by Georgia law.  Confidential Information also
includes the same types of information relating to the operations, customers,
finances, or Business of any affiliate of the Company, if such information is
learned by Employee during the term of this Agreement or in connection with
Employee's performance of Services.  Con­fidential Information also includes
information disclosed to the Company by third parties that the Company is
obligated to maintain as confiden­tial.  Confidential Information may include
information that is not a Trade Secret, but Confiden­tial Information that is
not also a Trade Secret shall constitute Confidential Information only for five
(5) years after the Termination Date.  Confidential Information does not include
information generally available to the public through no violation of a
confidentiality or non-disclosure obligation owed to Company;

 
 
 
1

--------------------------------------------------------------------------------

 
 
 

     
"Customer" - any customer of the Company in the Territory that Employee, during
the term of this Agreement, (i) provided goods or services to or solicited on
behalf of the Company; or (ii) about whom Employee possesses Confidential
Information;
     
"Person" - any individual, corporation, partnership, limited liability company,
association, municipality, government agency, government, unin­corporated
organization or other entity;
     
"Services" - the duties and functions that Employee shall provide in the
Territory as an employee of the Company and as further outlined on Exhibit B;
     
"Termination Date" - the last day Employee is employed by the Com­pany, whether
the termination is voluntary or involuntary and whether with or without cause;
     
“Territory” – shall be the geographic region in which Employee initially and/or
at anytime throughout the term of this Agreement provides the
Services.  Territory shall be more fully described in Exhibit B along with
Employee’s description of Services.



2.     Employment:  The Company agrees to employ Employee and Employee agrees
that Employee will devote Employee’s full productive time, skill, energy,
knowledge and best efforts during the period of Employee’s employment to such
duties as the Board of Directors of the Company and/or the Employee’s Direct
Supervisor (as identified in Section 5 below) may reasonably assign to Employee,
and Employee will faithfully and diligently endeavor to the best of Employee’s
ability to further the best interest of the Company during the period of
Employee’s employment.  However, Employee is not prohibited from making personal
investments in any other businesses, as long as those investments do not require
Employee to participate in the operation of the companies in which Employee
invests and such other businesses are not in competition with the Company or any
of its subsidiaries (“Competitor”).  Employee may invest in any publicly traded
company registered on a bona fide stock exchange without reservation.


3.     Terms of Employment:  Employee's employment will begin on the Effective
Date and will continue unless one party gives the other party of such intent to
not renew ninety (90) days prior to each annual anniversary date, unless earlier
terminated in accordance with Section 9 herein.  Notwithstanding, the foregoing,
the first 120 days of Employee’s employment shall be a probationary period
during which Company may terminate Employee without cause and without the
obligation of the Severance Payment, as described in Section 10.c. Effect of
Termination (“Probationary Period”).  Termination of this Agreement during the
Probationary Period shall be effective upon written notice to Employee.  At
Company’s election, in the event of Company’s termination of Employee without
cause during the Probationary Period, Company may elect to activate the
Noncompete provisions.  In the event of Company’s termination of Employee for
cause, whether in the Probationary Period or otherwise, Employee shall be
obligated to comply with the Noncompete covenants.


4.     Compensation:  On the terms and subject to the conditions of this
Agreement, (i) the Company will pay Employee a salary and a bonus determined in
accordance with Exhibit A, (ii) Employee will be entitled to participate in the
Company’s Employee Stock Option Plan as may be in effect from time to time, and
(iii) the Company will provide Employee with employee benefits consistent with
those provided by the Company to similarly situated executives.  The Company’s
Employee Stock Option Plan will be distributed to Employee.  The employee
benefits provided by the Company as of the date hereof shall also be distributed
to Employee.  The Company reserves the sole and unilateral right to modify any
and all employee benefits at any time in its sole discretion.
 
 
 
2

--------------------------------------------------------------------------------

 

 
5.    Title, Duties and Conduct of Employee:  The Employee’s initial title shall
be Chief Financial Officer, and shall report to William R. Doyle, President &
CEO, as Employee’s Direct Supervisor.  Employee shall perform such duties and
functions for the Company as shall be specified from time to time by the
Chairman or Board of Directors of the Company, and/or the Employee’s Direct
Supervisor, including, but not limited to the duties and functions expressly set
forth on Exhibit B, and which are consistent with Employee's duties set forth on
Exhibit B (“Services”).



 
a.    Disparagement.  Employee shall not at any time make false, misleading or
disparaging statements about the Company, including the Business, management,
employees and/or Customers.
     
b.    Prior Agreements.  Employee represents and warrants that Employee is not
under any obligation, contractual or otherwise, limiting, impairing or affecting
Employee's performance of Services.  Upon execution of this Agreement, Employee
shall give the Company any agreement with a prior employer or other Person
purporting to limit or affect, in any way, Employee's ability to work for the
Company, to solicit customers or potential customers or employees or to use any
type of information.
     
c.    Confidential Information.  Employee shall protect Confidential
Information.  Except as required in connection with work for the Company,
Employee will not use, disclose or give to others, during or after Employee's
employment, any Confidential Information.
     
d.    Compliance with Company Policies and Laws.  At all times while performing
Services, Employee shall comply with all laws and regulations applicable to
Employee and/or Company.  Employee shall at all times comply with all Company
policies and procedures.  Failure to comply with this Section shall be grounds
for Termination For Cause, as described in Section 10 Term and Termination.



6.    Paid Time Off, Illness or Incapacity:  Employee is entitled to vacation
paid time off and absence from Employee’s duties during regular work hours for a
total of four  (4) weeks each calendar year.  Employee shall be entitled to paid
time off for sick leave pursuant to Company policy.  If Employee cannot perform
his/her duties because of major illness or incapacity for more than a total of
ninety (90) days in any year, the Company may terminate this Agreement upon
thirty (30) days' written notice to Employee.  Employee is not entitled to
receive, and the Company shall not be required to pay, Employee's compensation
hereunder for absences because of major illness or incapacity other than the
total of ninety (90) days in each year granted to Employee under this Section 6.
 
 
 
3

--------------------------------------------------------------------------------

 

 
7.           Termination of Agreement Upon Sale or Termination of Company's
Business:
 
a.    Not­­with­standing anything to the contrary contained in this Agreement,
the Company may terminate Employee's employment upon thirty (30) days' written
notice to Employee upon the occurrence of any of the following events:


(1)  The acquisition, directly or indirectly, of any "person" (excluding any
"person" who on the date hereof owns or controls ten percent (10%) or more of
the voting power of the Company's common stock), as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended,
within any twelve (12) month period of securities of the Company representing an
aggregate of fifty percent (50%) or more of the combined voting power of the
Company's then outstanding securities; provided, that for purposes of this
Paragraph (a), "acquisition" shall not include shares which are received by a
person through gift, inheritance, under a will or otherwise through the laws of
descent and distribution;


(2)    During any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company (the
"Board"), cease for any reason to constitute at least a majority thereof, unless
the election of each new director was approved in advance by a vote of at least
a majority of the directors then still in office who were directors at the
beginning of such period; or


(3)    The occurrence of any other event or circumstance which is not covered by
(1) or (2) above which the Board determines affects control of the Company and,
in order to implement the purposes of this Agreement, adopts a resolution that
such event or circumstance constitutes an “event” under this Paragraph 7.




b.    If the Company terminates Employee pursuant to Paragraph 7(a), Company
will, for the Severance Period (as defined in Paragraph 10(c)), pay Employee her
then current salary  and provide Employee with Group Health Insurance, but
Company shall not be required to pay any other compensation or provide any other
benefits.


8.    Ownership of Information


a.    Work For Hire Acknowledgment; Assignment.  All writings, draw­ings,
photographs, tapes, recordings, computer programs and other works in any
tangible medium of expression, regardless of the form of medium, which have been
or are prepared by Employee, or to which Employee contributes, in connection
with Employee's employ­ment by the Company, whether patented, copyrighted,
trademarked or otherwise (collectively the "Works") and all copyrights, patents,
trademarks and other rights in and to the Works, belong solely, irrevocably and
exclusively throughout the world to the Company as works made for
hire.  However, to the extent any court or agency should conclude that the Works
(or any of them) do not constitute or qualify as a "work made for hire,"
Employee hereby assigns, grants and delivers, solely, irrevocably, exclusively
and throughout the world to the Company all ownership and other rights to the
Works.  Employee also agrees to cooperate with the Company and to execute such
other further grants and assignments of all rights as the Company from time to
time reasonably may request for the purpose of evidencing, enforcing, filing,
registering or defending its ownership of the Works and the copyrights in them,
and Employee hereby irrevoca­bly constitutes and appoints the Company as
Employee's agent and attorney-in-fact, with full power of substitu­tion, in
Employee's name, place and stead, to execute and deliver any and all such
assignments or other instruments which Employee shall fail or refuse promptly to
execute and deliver, this power and agency being coupled with an interest and
being irrevo­cable. Without limiting the preceding provisions of this Paragraph
8(a), Employee agrees that the Company may edit and otherwise modify, and use,
publish and otherwise exploit, the Works in all media and in such manner as the
Company, in its discretion, may determine.
 
 
4

--------------------------------------------------------------------------------

 
 
b.    Inventions, Ideas and Patents.  Employee shall disclose promptly to the
Company (which shall receive it in confidence), and only to the Company, any
invention or idea of Employee (developed alone or with others) conceived or made
during Employee's employment by the Company (or, if related to the Business,
during employment or within one year after the Termination Date).  Employee
assigns to the Company any such invention or idea in any way connected with
Employee's employment or related to the Business, research or development of the
Company, or demonstrably anticipated research or development of the Company, and
will cooperate with the Company and sign all papers deemed necessary by the
Company to enable it to obtain, maintain, protect and defend patents covering
such inventions and ideas and to confirm the exclusive ownership of the Company
of all rights in such inventions, ideas and patents, and irrevoca­bly appoints
the Company as its agent to execute and deliver any assignments or documents
Employee fails or refuses to execute and deliver promptly, this power and agency
being coupled with an interest and being irrevocable.  This constitutes written
notification to Employee that this assignment does not apply to an invention for
which no equipment, supplies, facility or Trade Secret information of the
Company or any Customer was used and which was developed entirely on Employee's
own time, unless (a) the invention relates (i) directly to the Business or (ii)
to the actual or demonstrably anticipated research or develop­ment of the
Company, or (b) the invention results from any work performed by Employee for
the Company.


9.    Nonsolicitation; Noncompetition.



 
a.    Non-Solicitation of Customers.  During the term of this Agreement, and for
one (1) year after the Termination Date, Employee will not solicit Customers
within the Territory for the purpose of providing products or services
comparable to those provided by the Business, except on behalf of the Company.
     
b.    Non-Solicitation of Company Employees.  During the term of this Agreement
and for one (1) year after the Termination Date, Employee will not solicit for
employment with another Person anyone who is  an employee of the Company.
     
c.    Non-Compete.  During the term of this Agreement and for one (1) year after
the Termination Date, Employee will not provide services substantially similar
to Services within the Territory to any Competitor.  Employee shall be
prohibited from providing in the Territory in competition with the Company in
accordance with the terms of this Agreement, including the Services expressly
set forth on Schedule B attached hereto.  Employee acknowledges that Employee
has been informed of and discussed with the Company the specific activities that
Employee will perform as Services and that Employee understands the scope of the
activities that constitute Services and the Territory under this Agreement.  .

 
 
 
5

--------------------------------------------------------------------------------

 
 

 
d.    Future Employment Opportunities.  Prior to and for one (1) year after the
Termination Date, Employee shall (a) provide any employer with a copy of this
Agreement, and (b) upon accepting any position, provide the Company with the
employer's name and a description of the services, if any, Employee will provide
for such employer.

 
10.           Termination.  At all times, Employee’s employment shall be subject
to “employment at will”.  This Agreement and the employment of Employee may be
terminated as follows:



 
a.    Without Cause.   Either party may terminate this Agreement upon thirty
(30) days notice to the other party.
     
b.    For Cause.
 
(1)    By the Company (i) pursuant to Paragraphs  6 or 7, (ii) upon conviction
of the Employee of any felony or material misdemeanor under federal, state or
local laws or ordinances, except traffic violations (iii) upon the failure of
Employee to diligently or competently discharge the duties assigned to him
pursuant to this Agreement; or
     
(2)    (i) By Employee upon thirty (30) days' written notice to the Company for
any breach of this Agreement by Company and failure to cure within that thirty
(30) day notice period; or
     
(3)    By the Company upon any breach by Employee of any of the terms and
conditions of this Agreement or the breach by Employee of any representation or
warranty made to the Company herein or in any other agreement, document or
instrument executed by Employee and delivered to the Company, or should any
representation or warranty made by Employee hereunder or thereunder prove to
have been false or misleading in any material respect when made or furnished; or
     
(4)    By the Company upon the death of Employee.



c.    Effect of Termination.


(1)    In the event Employee is terminated by the Company without cause (other
than during the Probationary Period pursuant to Paragraph 3) and if after the
first year of Employee’s employment with the Company, the Company shall (i) pay
Employee his then current salary and provide Employee with Group Health
Insurance, but no other compensation or benefits, for three (3) months
(“Severance Period”) beginning with the date of termination (“Severance
Payment”).  If Employee is terminated for cause or Employee terminates  this
Agreement without cause, Employee shall be entitled only to compensation accrued
through the date of Termination and all benefits accrued as of such date, and
shall not be entitled to any Severance Payment described herein, but shall
remain obligated to the Non-Compete and Non-Severance obligations.

 
 
6

--------------------------------------------------------------------------------

 
 
 

   
(2)    Return of Materials.  On the Termination Date or for any reason or at any
time at the Company's request, Employee will deliver promptly to the Company all
materials, documents, plans, records, notes, manuals, subcontracts, procedures,
customer lists, and any other papers and any copies thereof in Em­ployee's
possession, custody or control relating to the Company or the Business, whether
defined as Confidential Information, Trade Secret or otherwise, all of which at
all times shall be the property of the Company.



11.           Miscellaneous.


 
a.    Assignability.



(1) This Agreement may be assigned by the Company to any successor in interest
to its business, which successor in interest shall be bound herein to the same
extent as the Company.  Employee agrees to perform his duties for such successor
in interest to the same extent as for the Company.
 
(2) This is a personal agreement on the part of Employee and may not be sold,
assigned, transferred or conveyed by Employee.
 
b. No Waiver.  The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by the other party.
 
c.   Governing Law and Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia.  Any cause of
action shall be filed in and the parties agree to subject themselves to the
jurisdiction of any State or Federal court of competent jurisdiction located in
Atlanta, Georgia.
 
d.  Entire Agreement.  This Agreement, together with the Employee confidential
Information, Copyright and Invention Assignment Agreement, attached hereto as
Exhibit C, states the entire agreement and understanding between the parties and
supersedes all prior understandings and agreements.
 
e.   No Modification.  No change or modification to this Agreement shall be
valid unless in writing and signed by both parties hereto.
 
f. Independence of Covenants.  The covenants contained herein shall be construed
as agreements independent of each other and of any other provision of this or
any other contract between the parties hereto, and the existence of any claim or
cause of action by Employee against the Company, whether predicated upon this or
any other contract, shall not constitute a defense to the enforcement by the
Company of said covenants.

 
 
 
7

--------------------------------------------------------------------------------

 
 

 
g.    Right to Injunctive Relief.  Employee recognizes and agrees that the
injury the Company will suffer in the event of the Employee's breach of any
covenant or agreement contained herein cannot be compensated by monetary damages
alone, and Employee therefore agrees that the Company, in addition and without
limiting any other remedies or rights that it may have, either under his
Agreement or otherwise, shall have the right to obtain an injunction against
Employee from any court of competent jurisdiction enjoining any such breach
without having to show or prove damages or injury.
 
h.  Jury Trial Waiver.  Both parties hereby waive their right to a trial by jury
in the event of any dispute or cause of action regarding this Agreement.





IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.



 
VYSTAR CORPORATION
       
By:
_____________________________  
Name:
        William R. Doyle                          
 
Title:
    President & CEO                                
       
EMPLOYEE:
        _______________________________  
Name: Jack W. Callicutt











(THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 

 
Exhibit A - Salary and Bonus


Annual Salary.  $125,000


Salary.  Company shall pay Employee a Yearly Salary of $125,000. The Annual
Salary shall be payable bi-weekly according to the Company’s established payroll
periods.  At the six (6) month anniversary of the Effective Date, Employee’s
Direct Supervisor shall review Employee’s performance and determine whether any
increase in salary is warranted.  Such increase shall be at the sole discretion
of the Supervisor.


Bonus.   Employee shall be eligible for participation in a Company bonus plan as
adopted by Company for key management.  Any such bonus shall be at the exclusive
discretion of Company and Employee’s Direct Supervisor.


Stock Option Grant.  Employee shall be granted 200,000 stock options at the
then-current publicly traded price on the date of grant.  Such stock option
grant shall be pursuant to Company’s current 2004 Long-Term Incentive
Compensation Plan, which shall vest according to the following schedule:


50,000 vesting upon the expiration of the Probationary Period.


50,000 vesting each of the next 3 years upon the anniversary date of the
execution of the Stock Option Agreement.


Employee may be awarded additional option grants at the Company’s and/or her
Supervisor’s sole discretion.  In all cases, the execution of a Stock Option
Agreement shall be required in order to effect any such grant.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 


 


 




Schedule B - Duties and Functions (“Services”)


Employee shall be responsible for all financial aspects of the Company in terms
of projections, budgets, inventory, investments, public company filings and
related activities and such other duties as may be assigned by Employee’s Direct
Supervisor and/or the Board of Directors of Company.


The Territory for Employee’s scope of Services responsibility shall be
world-wide.








(THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
10

--------------------------------------------------------------------------------

 




Schedule C
Employee Confidential Information, Copyright and Invention Assignment Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 